LEARNED HAND, District Judge
(after stating the facts as above). We think this patent void under Hatch & Goeser. The only differentiation between claim 4 in suit and the reference is the last part of the claim, which puts this cleaner into the class in which the suction is mechanically created by traction. In declaring invalid the Baender patent, we have determined that .in all these species of clean.ers the art had recourse to the various forms theretofore existing. There we said 'that the position of the screen in a large stationary cleaner like Kenney was available to an inventor of the carpet sweeper type; as was the position of the screen in “tire two-man” type, and in the piston or plunger type. We draw no distinction between suction, created by mechanical and electrical energy, nor between a bellows and a fan. Indeed, this small one-rman device of Hatch & Goeser seems to us nearer to the patent in suit than the installation of Kenney, or the “two-man” machine of J. J. Harvey was to Baender’s disclosure, and of the patents Baender more nearly approaches the standard of invention than the other two.
*203Nor are we impressed with the suggestion that Hatch & Goeser’s connection of nozzle to casing was not air-tight. We must take the patent as operative, because it passed the examiner and has not been successfully attacked in that respect. So far as our knowledge permits us an opinion the joint closed by the gasket 73, which is pressed in place by the pressure of the threaded flange, 70, would make an air-tight joint. Both faces against which the gasket is to bear are finished.
Nor may we, without redrawing the claim, rely upon the simplicity of the means by which the nozzle is detachably connected; the claim is barely for detachability. Indeed, we should a little hesitate to find any invention in a detachable nozzle without any reference whatever, though that question is not presented.
The decree is reversed, and the bill dismissed, for lack of invention, with costs.